Citation Nr: 0006122	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple painful joints 
(the right ankle, right knee, and both elbows), to include as 
a result of Persian Gulf War service.  


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1981 to November 
1982, and from August 1984 to June 1994.  He also had 
subsequent service in the reserves.  

This appeal arises from a July 1994 rating decision that 
denied service connection for multiple painful joints.  The 
veteran appealed this decision.  In October 1998, the Board 
of Veterans' Appeals (Board) remanded this claim to the RO 
for development of the service medical records.  The case has 
now returned for further appellate review.


REMAND

Initially, the Board notes that it does not appear that all 
the actions requested in the prior remand have been fully 
been complied with.  In the prior remand, the Board requested 
that the RO verify the veteran's dates of active service, to 
include active duty for training, and to obtain and associate 
with the record all outstanding service medical and personnel 
records, to include any from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The claims file 
reflects that the RO made a number of attempts to obtain such 
information and records, to include from the Mississippi 
National Guard (which provided a negative response), and, in 
November 1998 and January 1999.  Significantly, however, the 
claims file was returned to the Board without receiving a 
response to its last inquiry for the NPRC.  The Board also 
observes that, in February 1999, the RO received information 
that the veteran was currently assigned to an U. S. Army 
Reserve Unit.  Although the veteran apparently indicated that 
he would submit a certified copy of his service medical 
records from his reserve unit, he did not do so, nor did he 
respond to a March 1999 inquiry from the RO.  Accordingly, 
further remand of this matter is warranted.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders).  Therefore, on remand, the RO should 
contact both the veteran's current U. S. Army Reserves unit 
and the NPRC and request that they submit copies of all of 
the veteran's service records in their possession.

The Board also observes that, according to the veteran, he 
suffers from multiple painful joints to include his right 
ankle, right knee, and both elbows.  A review of the 
veteran's U. S. Department of Defense (DD) Form 214 indicates 
that he served in the Southwest Theater of Operations during 
the Gulf War.  The provisions of 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.317 (1999) permit a 
grant of service connection for disability due to undiagnosed 
illness for a veteran who served in the Gulf War.  One of the 
signs or symptoms of such an illness is multiple joint pain.  
The claims folder shows that, while the RO denied the 
veteran's claim as not well grounded, the RO has not 
addressed the veteran's claims under the theory that such 
alleged disabilities may be the result of Persian Gulf 
service and due to undiagnosed illness, as set out in 38 
C.F.R. § 3.317 (1999).

Under 38 C.F.R. § 3.317(a)(1) (1999), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability was manifest to 
a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, joint 
pain. 38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) myalgia 
and arthralgia are not considered as diagnosed conditions for 
compensation purposes.

A review of the record reveals that VA examined the veteran 
in connection with his claim for service connection for 
multiple joint pain in February 1997.  The evidence of record 
reveals that this examination did not comport with the 
requirements of the mandatory guidelines for Gulf War 
disability examinations.  Accordingly, this examination is 
inadequate, and the veteran should undergo further 
examination.

As a final point, the Board would emphasize that, following 
completion of all the development requested herein, the RO 
should adjudicate all of the veteran's service connection 
claims on a de novo basis, to specifically include 
consideration of 38 C.F.R. § 3.317.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
service medical and personnel records 
pertaining to the veteran.  This should 
specifically include any outstanding 
records from the National Personnel 
Records Center in St. Louis, Missouri, 
the U. S. Army Reserve unit(s) to which 
he (formerly was) and currently is 
assigned; and from any other facility or 
source identified by the veteran.  The RO 
should also attempt to verify all the 
veteran's periods of active duty, to 
include all periods of active duty with 
the aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded VA medical 
examination by an appropriate specialist 
to identify all signs and symptomatology 
that the veteran may experience on a 
chronic basis as a result of his service 
in the Persian Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestations of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, specifically, any multiple 
joint pain.  The examiner should then 
expressly state which symptoms and 
abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  For those symptoms 
and conditions which are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2) (see above).  
Finally, the examiner(s) should express 
an opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).  

The report of the examination should be 
typewritten.  The examiner must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim of 
entitlement to service connection for 
multiple painful joints (right ankle, 
right knee, and both elbows), to include 
as secondary to his Persian Gulf War 
service, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.317 (1999) and, if 
deemed appropriate, 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304 (1999).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





